Title: To James Madison from Alexander J. Dallas, 18 September 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        18 Sept 1815
                    
                    The inclosed letters from Mr. Adams shew the impracticability of selling the Stock in Europe, within the limits which were prescribed. It is indispensable, however, to provide for the reimbursement of the heavy advances of Mess: Barings in London, and for the advance of Messr. Willincks in Amsterdam. It is time, also, to make arrangements for paying the dividends on the Louisiana stock in January next. These objects can only be accomplished by the sale of Stock in Europe, or by the purchase of Bills of Exchange here. The Stock will bring no more than 90; but exchange is now 20 per cent advance, and will, I think, rise higher. Six per-Cents are between 3–4 per cent above par in Philadelphia; they are above 96, and rising fast, in New-York; and even Boston affords a prospect of an advantageous movement, in the value of the public debt. Viewing, then, the whole ground, I am very much indisposed to authorise a sale of Stock in Europe, at a rate so much below the price here, as Mr. Baring offers; which may not only injure the credit of the Government abroad, but materially affect it at home. If, therefore, you approve of it, I will enter upon the purchase of Bills, on the best terms we can obtain, for the whole sum wanted by the Treasury, amounting to about 500000 Dollars. Indeed, I think it an object of some importance to pay away the Bank notes, which we now hold, for any effective means of satisfying our debts.
                    Be so good as to return Mr. Adams’s letters, with your instructions. I am, Dear Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                 